Order entered November 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00629-CR

                     STAFFON LADARIUS-DELA SPARKS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-25612-M

                                             ORDER
        By order dated September 3, 2014, the Court notified the trial court that the trial court’s

certifications of appellant’s right to appeal do not accurately reflect the trial court proceedings.

Specifically, we noted that the certifications state the cases involve plea bargains and appellant

has no right to appeal. The documents in the clerk’s records, however, reflect that the plea

agreements were during the proceedings on the State’s motions to proceed to adjudicate guilt.

The provisions of rule 25.2 regarding plea bargains do not apply to adjudication and revocation

proceedings. See Hargesheimer v. State, 182 S.W.3d 906, 912–13 (Tex. Crim. App. 2006);

Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). Therefore, we ordered the trial

court to prepare amended certifications that accurately reflect the trial court proceedings.
         On November 3, 2014, we received supplemental clerk’s records that contain an

“amended” certification dated September 16, 2014. The certification for cause no. 05-14-00629-

CR (trial court no. F08-25612-M) again states the case involves a plea bargain and appellant has

no right to appeal. The amended certification for cause no. 05-14-00630-CR states that appellant

has the right to appeal.

       The amended certification for cause no. 05-14-00629-CR (trial court no. F08-25612-M)

does not correct the problem identified concerning the plea bargain and appellant’s right to

appeal. See Hargesheimer, 182 S.W.3d at 912–13; Dears, 154 S.W.3d at 613. Accordingly, we

ORDER the trial court to prepare and file, within FIFTEEN DAYS of the date of this order, an

amended certification of appellant’s right to appeal that accurately reflects appellant’s right to

appeal in cause no. 05-14-00629-CR (trial court no. F08-25612-M). See TEX. R. APP. P. 25.2(a),

(d); Cortez v. State, 2013 WL 5220904 (Tex. Crim. App. Sept. 18, 2013).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; and to counsel for all parties.

                                                      /s/       LANA MYERS
                                                                JUSTICE